DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are presented for examination.
Information Disclosure Statement

This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 02/09/2021.
Information disclosed and list on PTO 1449 was considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown et al. (U.S. 5,831,925).
	Regarding claims 1, 5, 12, Brown et al. disclose a word line control circuit device (Figure 1), comprising: 
	a test mode input circuit (Figure 1, 106, Figure 2), configured to receive a test mode signal (Figure 2, TPT64, TPTLS , Column 3, lines 38-43);
 	a row address input circuit (ABSTRACT, Figure 1,A12, A13), configured to receive a plurality of row address signals; and a logic decoding processor (Figure 1, 100), configured to perform logical and decoding operations on the plurality of row address signals and the test mode signal to generate a row address control signal, wherein the row address control signal includes at least two valid activation signals, configured for simultaneously activating (Column 4, lines 57-67) at least two non-adjacent word lines (Figure 3, Column 3, lines 44-67, Column 4, lines 1-28), 
	wherein the test mode input circuit has an output coupled, together with an output of the row address input circuit (Figures 1-2) to a signal input of the logic decoding processor, and wherein the logic decoding processor has a signal output coupled to a plurality of word lines in a memory array (Column 5, lines 27-37).
	Regarding claims 2, 6, 13-14 Brown et al. disclose wherein the test mode input circuit (Figure 2) comprises: a test mode input, configured to receive the test mode signal; a first inverter (Figure 2, 208), configured to perform an inverse operation on the test mode signal to generate an inverted test signal; and a test mode output, configured to output the inverted test signal (Figure 2).  
	Regarding claims 3-4,7,15, The device of claim 6, wherein the row address input circuit comprises: a plurality of row address signal lines (Figure 1, A12,A13,ABSTRACT), configured to receive the corresponding one of the row address signals from the row address input signal, respectively; and a plurality of second inverters  (Figure 3, IV, Column 4, lines 8-56) coupled to the corresponding one of the row address signal lines, respectively, and configured to perform inverse operations on the row address signals to generate a plurality of inverted row address signals (Figure 4A).

Allowable Subject Matter
Claims 8-11,16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-11, 16-19 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having wherein in the word line control circuit device, the logic decoding processor comprises: a first NAND gate, configured to perform a NAND operation on the selected one of the row address signals and the inverted test signal to generate an inverted output row address; a second NAND gate, configured to perform a NAND operation on one of the inverted row address signals corresponding to the selected row address signal and the inverted test signal to generate a non-inverted output row address; and a decoding device, configured to decode the inverted output row address, the non-inverted output row address, unselected row address signals and unselected inverted row address signals to obtain the row address control signal, wherein the row address control signal includes the at least two valid activation signals, configured for simultaneously activating at least two non- adjacent word lines, wherein the first NAND gate includes a first input coupled to the one of the row address signal lines corresponding to the selected row address signal, a second input coupled to the test mode output and configured to receive the inverted test signal, and a first output, and wherein the second NAND gate includes a third input coupled to an output of one of the second inverters corresponding to the selected row address signal, a fourth input coupled to the test mode output, and a second output.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q LE/Primary Examiner, Art Unit 2827